DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment are made that this application claims the priority to the following:

    PNG
    media_image1.png
    95
    352
    media_image1.png
    Greyscale
. 
Information Disclosure Statement
The information disclosure statement (IDS), dated 12/13/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I, in the reply filed on 12/30/2020 are acknowledged.    
The claims 30 and 35 are restricted out from group I claims, see the attached interview summary, because these claims are peptides not conjugates, whereas claim 1 is drawn to a conjugate. The claims 30-35 are grouped into a separate group III and claims 1-25 and 29 corresponds to group I. No change in the group II claims. 
Applicants’ traversal of restriction is on the ground(s) that claims share the unity of invention and accordingly, there would not be no additional search burden to search all claims.   

Claims 25-28, 30-35 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 1-24 and 29 are examined on merits in this office action. 
Claim objections
Claim 1 is objected to because of the following informalities:  claim recites m, n and n’ as superscripts for the recited variables in compound 1.  Typically subscripts are used to represent number of repeating groups. The superscripts are used for the multiplying a number by itself.  In this case, is m, n and n’ are repeating groups or multiplying numbers by itself? Appropriate correction is required. 
In claim 1, the proviso, “When AA6 is the recited Phe……”, is not clear. Similarly, definition for the “AA7-Leu” is also not clear. Rephrasing the claim language is recommended. 
In the claim 4, the “K” in line 5, should be changed to lower case letter, i.e., “k”. Appropriate correction is required. 
Claim Rejections – Improper Markush Group
The nonstatutory Markush grouping rejection is based on a judicially approved “improper Markush grouping” doctrine.  Claims 1-24 and 29 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  
A Markush claim contains an “improper Markush grouping” if: 
(1) the species of the Markush group do not share a single structural similarity,
OR 
(2) the species do not share a common use.  
Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph). 
This rejection applies to the definition of the structure for following applicants claimed generic formula or conjugate, 

    PNG
    media_image2.png
    23
    312
    media_image2.png
    Greyscale
.
In the above formula or conjugate, based on the variable groups, the formula does not establish a core structure, not even each variable has a core structure, and consequently it 
Every single group, other than Asn and Leu, in the above generic compound is a variable, each with multiple definitions, which can produce thousands of conjugates. In addition, there is no established core structure for the claimed conjugate or formula. Please note that the core structure should not have variables. The only conserved portion is recited Asn and Leu at specific positions. However, there is no evidence in the specification that this tiny portion controls the property of the compound. 
In view of the above variables, first, the core structure is going to be different, second, the physical and chemical properties of claimed conjugate(s) are going to be different.  Applicants’ may have to establish the core structure for their claimed conjugate. Therefore, this cannot be considered a “recognizable small class of conjugates". 
In the present case, at least (1), which is the species of the Markush group do not share a single structural similarity, applies.  It cannot be said that all members of the Markush group have a single structural similarity, based on the above described structural differences.  Specifically, the species of the Markush group do not share a “single structural similarity” because there are no required structural features within each variable definition such that each member of the group would have at least one structural feature, which feature is essential to the activity/function of the claimed compounds, in common. 
In addition, at least (2) applies since each alternatively usable member of the Markush group does not share a common use. For example, the protein chemistry is probably one of the most unpredictable areas of biotechnology and small changes in the sequence result in loss of activity or function. Consequently, the effects of sequence dissimilarities upon protein structure et al. (Science, 1990, 247:1306-1310; available online for free) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990; available online) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988; available online) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. 
It is suggested that applicant amend the claims to contain only proper Markush groupings to the recited generic formula sharing a single structural similarity, wherein the common use shared by the conjugates is a result of the structural similarity essential to the function of the conjugates. 
The question of whether the lack of a specific statutory basis is a fatal flaw against a holding of an Improper Markush group was decided in In re Harnish, 206 USPQ 300, 305, where the court said, “…we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as an "improper Markush grouping." We were and are aware that it does not have a specific statutory basis …” The court went on to reverse the rejection, (which had been made by the Board under Rule 196(b)) but not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification. Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned not because of any lack of a specific statutory basis, but because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where the Markush group was held improper include Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. Note In re Milas 71 USPQ 212 in which the structural difference between vitamin A and D was sufficient to uphold the improper Markush rejection. Also see In re Winnek 73 USPQ 225 and In re Ruzicka 66 USPQ 226 in which structural Ex Parte Hozumi, 3 USPQ2d 1059, which reversed an improper Markush rejection “in view of the relatively large proportion of the structure of the compounds in the claimed class which is common to the entire class”. Here, by contrast, the amount in common is none. 
In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 


Claims 1-8, 13-16, 21-23 and 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Asami et al (WO 2009/131191 A1; herein after Asami_191).
Asami_191 discloses the following compound:

    PNG
    media_image3.png
    347
    674
    media_image3.png
    Greyscale

[See attached abstract from STN search report].
The above compound falls within the scope of applicants’ claimed compound 1, when in the applicants’ compound 1, Ra is CH3-; q is 7; m and n are 0, that means there is no PEG/PEG’ and no AA0/AA0’; AA1 is Tyr; AA2 is Hyp; XX3 is bond; Asn is Asn; AA5 is Thr; AA6 is Phe and R6 is 0; AA7 is AzaGly; Leu is Leu; AA9 is Arg(Me); AA10 is Trp; and P is –NH2. 
In the above represented chemical structure, the group  
    PNG
    media_image4.png
    75
    66
    media_image4.png
    Greyscale
 meets the definition of AA6-AA7. 

With regard to pharmaceutical composition, the prior art measured the biological activity for the above compound(s) [see abstract], and so it is in the form of composition, at least with water or other excipients. 
Accordingly, the claims are fully anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Asami et al (US 7,960,348 B2) in view of Minamitani et al (US 2011/0171160 A1) and Beltramo et al (US 2015/0361138 A1 or its equivalent WO 2014/118318 A1).     
For claim 1:
Asami et al teach recite the following peptide:

    PNG
    media_image5.png
    37
    290
    media_image5.png
    Greyscale
, wherein XX0 to XX10 are selected from the recited amino acids or its derivatives [see col.1 to col.2].
The above class of peptides are known as Kisspeptins or metastins etc in the art.  Asami et al further provided various species for the above generic formula [see col.4 to col.9; Table 1B]. For example species “Compound No. 723”, which is Ac-D-Tyr-Hyp-Asn-Thr-Phe-AzaGly-Leu-Arg(Me)-Trp-NH2, reads applicants recited sequence in the claimed conjugate. 
The difference between and instant claim as follows:
Asami et al fails to teach their peptides in the conjugate forms or Asami et al fails teach applicants recited group Cap-, which is attached to N-terminus end of the recited peptide.  
The Cap- comprises (i) PEG or (ii) aliphatic chain or (ii) combination of both. In addition, it also comprises AA0/AA0’ groups. These groups are present if m, n, n’ and q are not zero. The advantages of Cap- and its possible constituents can be explained with the following prior art:
Minamitani et al teach polymer conjugates of Kiss1 peptides represented by the following formula:

    PNG
    media_image6.png
    32
    157
    media_image6.png
    Greyscale
, wherein POLY is a polymer repeat units, e.g., CH3(OCH2CH2)n—and in a preferred embodiment of the invention, at least one of the water-soluble polymer molecules is covalently attached to the N-terminus of KISS1 peptide. In one embodiment of the invention, k equals 1 and X is --O--C(O)--NH--, where the --NH-- is part of the KISS1 peptide residue and represents an amino group thereof. [See 0175, 0188 and Table 2]. 
In the above teachings of Minamitani et al, the group X is interpreted as Gly, and so, it reads AA0. 
Minamitani et al further teach that the modifications by means of PEG result in an increase in KISS1 activity relative to the unmodified KISS1 peptide. [See 0120].
Therefore, a skilled person in the art would be motivated to conjugate the kisspeptins of Asami et al with the PEG carrier, because Minamitani et al teach that conjugating the KISS1 peptide with PEG results in increase in the activity. 
Beltramo et al teach conjugates of KISS1R agonist peptides, where N-terminus end of peptide is covalently conjugated to either aliphatic chain spacer or combination aliphatic and PEG spacer, see below:

    PNG
    media_image7.png
    243
    880
    media_image7.png
    Greyscale
,

    PNG
    media_image8.png
    214
    873
    media_image8.png
    Greyscale
[see attached abstract from STN search report].
	Beltramo et al further teach the advantages of spacers over unconjugated peptides [see 0058].
Therefore, a skilled person in the art would be motivated to conjugate the kisspeptins of Asami et al with the aliphatic spacer or PEG carrier or combination of both, because Beltramo et al teach that conjugating the KISS1 peptide with spacers have advantages over the unconjugated ones. 
With regard to dependent claims 2-24 and 29:
The dependent claims are drawn to the recited variables, into separate dependent claims. However, these limitations are met or explained in the above “For claim 1”, from the teachings of cited arts. Please note that the dependent claims language comprises “and/or”, so it can be interpreted as “or” or “and”, whichever is applicable to make the obvious. In this case, “or” is applied to make the rejection. 

With regard to claim 29, the pharmaceutical composition, the prior art measured the biological activity for the above compound(s) or conjugates [see abstract], and so it is in the form of composition, at least with water or other excipients. 
The USPTO has provided rationale for determining obviousness. MPEP § 2143 sets forth some rationales that were established in KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). Exemplary rationales that may support a conclusion of obviousness include: 
(a) Combining prior art elements according to known methods to yield predictable results; 
(b) Simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other BIRCH, STEWART, KOLASCH & BIRCH, LLPJWB/thd market forces if the variations are predictable to one of ordinary skill in the art; 
(g) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
As the M.P.E.P. directs, all claim limitations must be considered in view of the cited prior art in order to establish a prima facie case of obviousness. See M.P.E.P. § 2143.03. 
	In this case, at least (a) and (g) are applicable. 
Asami et al teach applicants peptide with possible alternative amino acid substitutions. Minamitani et al teach advantages of conjugating kisspeptins with PEG and Beltramo et al teach conjugates of aliphatic spacers and combination of aliphatic and PEG with kisspeptins and their advantages. Therefore, based on the above teachings, all the claimed elements were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Alternatively, a skilled person in the art would be motivated to conjugate the kisspeptins of Asami et al with the aliphatic spacer or PEG carrier or combination of both, because Minamitani et al and Beltramo et al teach that conjugating the KISS1 peptide with spacers have advantages or higher activity over the unconjugated ones. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and arrive at the instantly claimed conjugates with a reasonable expectation of success.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658